DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Response to Amendment
Applicant filed a response and amended claims 6 and 12 on 12/17/2021. 
Claims 6-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


There is insufficient antecedent basis for “a plurality of strands” in “measured in measurement areas individually set for each of a plurality of strands.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (English Translation of JP2006159849A) in view of Passaplan (PG-PUB 2006/0211780) and Nakada (English Translation of JP2011173269). 
Regarding claim 6, Ishimaru teaches a method for producing a pellet comprising thermoplastic resin [0013], [0026], comprising the steps of:
 conveying a strand, the strand being formed by melting a composition containing a thermoplastic resin then ejecting the molten composition from a
feeder (Figure 1 and [0001]); 
spraying a liquid toward the strand on the conveyor belt (Figure 1, item 8 and 22 and [0040]-[0041]);
blowing a gas toward the strand on the conveyor belt (Figure 1, item  20 and 21 and [0046]); 
cutting the strand conveyed by the conveyor belt into a pellet (Figure 1, item 6a and 6b and [0038]);
measuring a surface temperature of the strand at a position before cutting the strand (Figure 1, item 22 and 23 and [0050]); and
independently adjusting [0053] at least one of a flow rate of liquid sprayed on each of the plurality of strands and a flow rate of the gas blown on each of the plurality of strands on a basis of a measurement result of the measured surface temperature of a respective strand of the plurality of strands (Figure 1, item 21 and [0053], [0059]),
wherein in the step of measuring a surface temperature, a surface temperature of a plurality of strands is simultaneously measured in measurement areas set for each of the plurality of strands in the width direction of the conveyance path (Figure 4, [0020], [0052]-[0053]).

Ishimaru does not explicitly teach (1) the composition containing an additive; (2) conveying a strand on a conveyor belt; and (3) the surface temperatures of the plurality 

As to (1), Passaplan teaches a process of producing granulates to form beads, wherein the composition of the granulate includes a thermoplastic resin [0023], [0039] and at least one additive [0028]. 
Both Ishimaru and Passaplan teach a process of producing granulates. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the thermoplastic composition of Ishimaru with the thermoplastic and additive composition of Passaplan, a functional equivalent plastic composition for producing pellets.

	As to (2), Nakada teaches an apparatus comprising a metallic mesh-like belt conveyor for carrying a strand group contained by melting a thermoplastic resin and discharging it from a supply machine (Figure 1 and Abstract). 
	Both Ishimaru and Nakada teach an apparatus for carrying thermoplastic strands from a supply machine. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the conveying mechanism of Ishimaru with the conveyor belt of Nakada, a functionally equivalent conveying mechanism. 

As to (3), Ishimaru teaches a plurality of temperature sensors to measure the temperature of the plurality of strands (Figure 4 and [0020]-[0021]). Ishimaru teaches higher accuracy can be obtained by utilizing temperature sensors attached to a plurality of locations along the transport path [0064]. While Ishimaru does not explicitly teach individual measurement areas for each of the plurality of strands, a mere replication of the existing plurality of temperature sensors of Ishimaru to individually measure each strand is obvious to one of ordinary skill in the art. 



	Regarding claim 8, Ishimaru in view of Passaplan and Nakada teaches the method as applied to claim 6, wherein the surface temperature of the strands are set in the width direction of the conveyor belt (Ishimaru, Figure 1 and 4), and at least one of spraying the liquid is adjusted in accordance when a result of an operation reached the maximum target temperature (Ishimaru, [0026], [0053], [0059]). 

	Regarding claim 9, Ishimaru in view of Passaplan and Nakada teaches the method as applied to claim 6, wherein the surface temperatures exceeding a measurement lower limit is individually measured for each of the plurality of strands  (Ishimaru, [0045]-[0046], [0059]). 

  	Regarding claim 10, Ishimaru in view of Passaplan and Nakada teaches the method as applied to claim 6, wherein the temperature of the strands are measured and, therefore, the highest and lowest temperature values of the surface temperatures of the strands are measured (Ishimaru, [0059]-[0061]). 

	Regarding claim 11, Ishimaru in view of Passaplan and Nakada teaches the method as applied to claim 6, wherein the surface temperature of the strands are . 

Claim 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (English Translation of JP2006159849A) in view of Passaplan (PG-PUB 2006/0211780), Nakada (English Translation of JP2011173269), and “Thermal Infrared” (Available on 08/26/2013). 
Regarding claim 12, Ishimaru teaches a method for producing a pellet comprising thermoplastic resin [0013], [0026], comprising the steps of:
 conveying a strand, the strand being formed by melting a composition containing a thermoplastic resin then ejecting the molten composition from a
feeder (Figure 1 and [0001]); 
spraying a liquid toward the strand on the conveyor belt (Figure 1, item 8 and 22 and [0040]-[0041]);
blowing a gas toward the strand on the conveyor belt (Figure 1, item  20 and 21 and [0046]); 
cutting the strand conveyed by the conveyor belt into a pellet (Figure 1, item 6a and 6b and [0038]);
providing a measurement device which comprises:
	a plurality of a first measurement area set in a width direction of the conveyor belt and capable of individually measuring the surface temperature for each strand of the plurality of strands when the first measurement area is set as the measurement area on the conveyor belt  (Figure 2 and 4 and [0053], [0059]),
measuring the surface temperature of the plurality of strands at the first measurement area set as the measurement area on the conveyor belt (Figure 1, item 22 and 23 and [0050]); and
adjusting at least one of spraying the liquid and blowing the gas in accordance with the measured surface temperature of the strand (Figure 1, item 21 and [0053], [0059]).



Ishimaru teaches the temperature sensor detects infrared rays and has a narrow detection range (i.e., detects at a pinpoint) [0047]. However, Ishimaru teaches a plurality of temperature sensors to measure the temperature of the plurality of strands (Figure 4 and [0020]-[0021]). Ishimaru teaches higher accuracy can be obtained by utilizing temperature sensors attached to a plurality of locations along the transport path [0064]. 

As to (1), Passaplan teaches a process of producing granulates to form beads, wherein the composition of the granulate includes a thermoplastic resin [0023], [0039] and at least one additive [0028]. 
Both Ishimaru and Passaplan teach a process of producing granulates. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the thermoplastic composition of Ishimaru with the thermoplastic and additive composition of Passaplan, a functional equivalent plastic composition for producing pellets.

	As to (2), Nakada teaches an apparatus comprising a metallic mesh-like belt conveyor for carrying a strand group contained by melting a thermoplastic resin and discharging it from a supply machine (Figure 1 and Abstract). 
	Both Ishimaru and Nakada teach an apparatus for carrying thermoplastic strands from a supply machine. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the conveying mechanism of Ishimaru with the conveyor belt of Nakada, a functionally equivalent conveying mechanism. 

	Both Ishimaru and “Thermal Infrared” teach thermal infrared sensors. It would have been obvious to one of ordinary skill in the art to substitute the plurality of thermal sensors of Ishimaru with the CCD or CMOS thermal camera of “Thermal Infrared,” a functionally equivalent sensor for detecting infrared heat in a non-contact manner. Given the ability for thermal cameras to detect heat on a large-scale view, one of ordinary skill in the art would have recognized that the thermal camera of Ishimaru in view of “Thermal Infrared” would be capable of measuring at both a plurality of a first measurement area set in a width direction of the conveyor belt and capable of individually measuring the surface temperature for each strand of the plurality of strands when the first measurement area is set at the measurement area and a second measurement area set in the width direction of the transport path and capable of collectively measuring the surface temperature in an area which contains all of the plurality of strands when the second measurement area is set as the measurement. Given that Ishimaru teaches adjusting at least one of spraying the liquid and blowing the gas on a basis of a measurement result of the measured surface temperature of the plurality of strands measured, it would have been obvious to one of ordinary skill in the art to perform the adjustment steps with measurements acquired by the substituted thermal camera of “Thermal Infrared.” 

Regarding claim 13, Ishimaru in view of Passaplan, Nakada, and “Thermal Infrared” teaches the method as applied to claim 12, wherein at least one treatment selected from spraying the liquid and blowing the gas is performed at a plurality of positions in a conveying direction of the strand (Ishimaru, Figure 1), and wherein in the at least one treatment at the plurality of positions, the at least one treatment is performed at least two positions under different conditions (e.g., orientation) from each other (Figure 1, items 8 and 9). Additionally, Ishimaru in view of Passaplan, Nakada, and “Thermal Infrared” teaches the control unit controls the opening of the flow control valves based on the detected temperature values of the stands transmitted from the temperature sensor to control the flow rate of the coolant (Ishimaru, [0053], [0059]),and, 

Regarding claim 14, Ishimaru in view of Passaplan, Nakada, and “Thermal Infrared” teaches the method as applied to claim 12, wherein the surface temperatures of the strand in respective measurement areas set in a width direction of the conveyor belt are measured (Ishimaru, Figure 4), andApplication No. 16/313,5256Docket No.: 1420149.650US9Amendment dated April 26, 2021 Reply to Office Action of January 25, 2021 at least one of spraying the liquid and blowing the gas is adjusted in accordance with a result of an operation on maximum temperatures in the respective measurement areas (Ishimaru, [0059]-[0060]).  

Regarding claim 15, Ishimaru in view of Passaplan, Nakada, and “Thermal Infrared” teaches the method as applied to claim 12, wherein a surface temperature exceeding a measurement lower limit is measured for the plurality of strands (Ishimaru, [0059]).  
Ishimaru teaches a plurality of temperature sensors to measure the temperature of the plurality of strands (Figure 4 and [0020]-[0021]) by scanning across the width of the transport path a plurality of times [0028]. While Ishimaru does not explicitly teach individually measuring the surface temperatures of each of the plurality of strands, a mere replication of the existing plurality of temperature sensors of Ishimaru to individually measure each strand is obvious to one of ordinary skill in the art. 

Regarding claim 16, Ishimaru in view of Passaplan, Nakada, and “Thermal Infrared” teaches the method as applied to claim 12, wherein the surface temperatures of the strands are measured and, therefore, the highest and lowest temperature value of the strands are measured (Ishimaru, [0028]-[0029]). 

Regarding claim 17, Ishimaru in view of Passaplan, Nakada, and “Thermal Infrared” teaches the method as applied to claim 12, wherein the surface temperature of the strands are measured before blowing gas and after spraying liquid is measured (Ishimaru, Figure 1 and [0042], [0046]-[0047]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (English Translation of JP2006159849A) in view of Passaplan (PG-PUB 2006/0211780), and Nakada (English Translation of JP2011173269), as applied to claim 6, in further view of Ishibashi (US 6,110,406). 
	Regarding claim 18, Ishimaru in view of Passaplan and Nakada teaches the method as applied to claim 6, wherein the at least one spraying of the liquid and the blowing of the gas is adjusted when the surface temperature of the plurality of strands is lower than a low-temperature side threshold temperature and is adjusted when the surface temperature of the plurality of strands is higher than a high-temperature side threshold (Ishimaru, [0059]). 
	Ishimaru does not teach that the low-temperature side threshold and the high-temperature side threshold are based on a melting point of a thermoplastic resin.
	Ishibashi teaches a process manufacturing pellets, wherein the melted strands are rapidly cooled to thereby make their surface temperature fall within a range between a temperature not higher than their melting point and a temperature not lower than a temperature lower by 30° C than their glass transition temperature (Col 6, Ln 8-31). 
	Both Ishimaru and Ishibashi teach a process of manufacturing pellets, comprising cooling strands before cutting to prepare pellets. It would have been obvious to one of ordinary skill in the art to substitute the desired temperature range for cooling the strands of Ishimaru with the temperature range of Ishibashi, a functionally equivalent cooling temperature range. While the temperature is based on the glass transition temperature of the thermoplastic resin, not the melting point, given that the low-side threshold is based on a temperature lower than the glass transition temperature, the low-side threshold would be based on a temperature lower than the melting temperature of the thermoplastic resin. 
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (English Translation of JP2006159849A) in view of Passaplan (PG-PUB 2006/0211780), Nakada (English Translation of JP2011173269), and “Thermal Infrared” (Available on 08/26/2013), as applied to claim 12, in further view of Ishibashi (US 6,110,406). 

	Ishimaru does not teach that the low-temperature side threshold and the high-temperature side threshold are based on a melting point of a thermoplastic resin.
	Ishibashi teaches a process manufacturing pellets, wherein the melted strands are rapidly cooled to thereby make their surface temperature fall within a range between a temperature not higher than their melting point and a temperature not lower than a temperature lower by 30° C than their glass transition temperature (Col 6, Ln 8-31). 
	Both Ishimaru and Ishibashi teach a process of manufacturing pellets, comprising cooling strands before cutting to prepare pellets. It would have been obvious to one of ordinary skill in the art to substitute the desired temperature range for cooling the strands of Ishimaru with the temperature range of Ishibashi, a functionally equivalent cooling temperature range. While the temperature is based on the glass transition temperature of the thermoplastic resin, not the melting point, given that the low-side threshold is based on a temperature lower than the glass transition temperature, the low-side threshold would be based on a temperature lower than the melting temperature of the thermoplastic resin. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANA C PAGE/Examiner, Art Unit 1745